Gilbert, J.
1. Where one in possession of land under a contract not fully executed sold the land to another with the consent of his vendor, the vendor executing a bond to make title to the second vendee on payment of the agreed price, and agreeing that the second vendee should have possession at a stated time, in a suit by the last named against the obligor in the bond for title, to enforce specific performance and other equitable relief, the court did not err in making the first vendee a party defendant.
2. Notwithstanding the equitable petition seeking specific performance, under the doctrine of lis pendens, is notice protecting the equities of the petitioner, the continuance of the restraining order prohibiting sale or transfer of the property or the cutting of timber, wood, etc., was hot an abuse of discretion.
3. The court did not err, at the preliminary hearing during the appearance term, in overruling the general demurrer.

Judgment affirmed.


All the Justices concur.

Injunction.' Before Judge Eve. Tii't superior court. December 21,’ 1918.
R. D. Smith, for plaintiff in error.
Fulwood & Hargrett and E. K. Wilcox, contra.